The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s After-Final Consideration Pilot (AFCP) 2.0 Submission filed July 27, 2022 has been received and entered into the present application. 
	Claims 103, 105-117 and 119-129 remain pending and under examination.
	Claims 103 and 117 are amended. 
	Claim 104 is cancelled. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Alina Khankin (Reg. No. 69,372) on Thursday, August 18, 2022.
The following amendments have been authorized:
IN THE CLAIMS:
Please cancel claims 117 and 119-129.

EXAMINER’S REASONS FOR ALLOWANCE
	In view of Applicant’s submission of an acceptable Terminal Disclaimer in the papers filed July 27, 2022, the following rejections are now hereby withdrawn:
	(i) the provisional rejection of claims 103-108, 112-114, 117, 119-20 and 125-127 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 18, 46, 48-50 and 58 of U.S. Patent Application No. 17/119,132, as set forth at p.9 of the June 30, 2022 final Office Action;
	(ii) the provisional rejection of claims 108-110, 115-116, 121-123 and 128-129 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 18, 46, 48-50 and 58 of U.S. Patent Application No. 17/119,132, as applied to claims 103-108, 112-114, 117, 119-120 and 125-127, further in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), citing to Shneider et al. (“Results of ITCH, a Multi-Center Randomized Double-Blind Placebo-Controlled Trial of Maralixibat, an Ileal Apical Sodium-Dependent Bile Acid Transporter Inhibitor (ASBTi), for Pruritus in Alagille Syndrome (ALGS)”, Hepatology, 2017 October; 66(S1):84A, Abstract 144) as evidence, as set forth at p.9 of the June 30, 2022 final Office Action:
	(iii) the provisional rejection of claims 111 and 124 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 18, 46, 48-50 and 58 of U.S. Patent Application No. 17/119,132, as applied to claims 103-108, 112-114, 117, 119-120 and 125-127, further in view of Quiros-Tejeira et al. (“Does Liver Transplantation Affect Growth Pattern in Alagille Syndrome?”, Liver Transpl, 2000; 6:582-587), as set forth at p.10 of the June 30, 2022 final Office Action;
	(iv) the provisional rejection of claims 103-107, 113-114, 117, 119-120 and 126-127 on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19 of U.S. Patent Application No. 17/430,168, as set forth at p.10 of the June 30, 2022 final Office Action;
	(v) the provisional rejection of claims 108-110, 112, 115-116, 121-123, 125 and 128-129 on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19 of U.S. Patent Application No. 17/430,168, as applied above to claims 103-107, 113-114, 117, 119-120 and 126-127, further in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), citing to Shneider et al. (“Results of ITCH, a Multi-Center Randomized Double-Blind Placebo-Controlled Trial of Maralixibat, an Ileal Apical Sodium-Dependent Bile Acid Transporter Inhibitor (ASBTi), for Pruritus in Alagille Syndrome (ALGS)”, Hepatology, 2017 October; 66(S1):84A, Abstract 144) as evidence, as set forth at p.10-11 of the June 30, 2022 final Office Action; 
	(vi) the provisional rejection of claims 111 and 124 on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19 of U.S. Patent Application No. 17/430,168, as applied above to claims 103-107, 113-114, 117, 119-120 and 126-127, further in view of Quiros-Tejeira et al. (“Does Liver Transplantation Affect Growth Pattern in Alagille Syndrome?”, Liver Transpl, 2000; 6:582-587), as set forth at p.11 of the June 30, 2022 final Office Action; and
	(vii) the rejection of claims 103-117 and 119-129 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,229,647 B2 in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), citing to Shneider et al. (“Results of ITCH, a Multi-Center Randomized Double-Blind Placebo-Controlled Trial of Maralixibat, an Ileal Apical Sodium-Dependent Bile Acid Transporter Inhibitor (ASBTi), for Pruritus in Alagille Syndrome (ALGS)”, Hepatology, 2017 October; 66(S1):84A, Abstract 144) as evidence, as set forth at p.11 of the June 30, 2022 final Office Action. 
	The rejection of 	(i) claims 103-110, 112-117, 119-123 and 125-129 under 35 U.S.C. §103 as being unpatentable over Study NCT02160782 (“Safety and Efficacy Study of LUM001 with a Drug Withdrawal Period in Participants with Alagille Syndrome (ALGS) (ICONIC)”, U.S. National Library of Medicine, ClinicalTrials.Gov Archive, Published Online September 19, 2018) in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), citing to Shneider et al. (“Results of ITCH, a Multi-Center Randomized Double-Blind Placebo-Controlled Trial of Maralixibat, an Ileal Apical Sodium-Dependent Bile Acid Transporter Inhibitor (ASBTi), for Pruritus in Alagille Syndrome (ALGS)”, Hepatology, 2017 October; 66(S1):84A, Abstract 144) as evidence, as set forth at p.4-5 of the June 30, 2022 final Office Action; and
	(ii) claims 111 and 124 under 35 U.S.C. §103 as being unpatentable over Study NCT02160782 (“Safety and Efficacy Study of LUM001 with a Drug Withdrawal Period in Participants with Alagille Syndrome (ALGS) (ICONIC)”, U.S. National Library of Medicine, ClinicalTrials.Gov Archive, Published Online September 19, 2018) in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), citing to Shneider et al. (“Results of ITCH, a Multi-Center Randomized Double-Blind Placebo-Controlled Trial of Maralixibat, an Ileal Apical Sodium-Dependent Bile Acid Transporter Inhibitor (ASBTi), for Pruritus in Alagille Syndrome (ALGS)”, Hepatology, 2017 October; 66(S1):84A, Abstract 144) as evidence, as applied above to claims 103-110, 112-117, 119-123 and 125-129, further in view of Quiros-Tejeira et al. (“Does Liver Transplantation Affect Growth Pattern in Alagille Syndrome?”, Liver Transpl, 2000; 6:582-587), as set forth at p.5 of the June 30, 2022 final Office Action;
	are each hereby withdrawn in view of the following comments:
	The previously submitted 06/03/22 Vig Declaration sough to establish evidence of unexpected results over the range of 400 g/kg/day to 800 g/kg/day maralixibat chloride in the treatment of pediatric subjects with ALGS. Such position was supported by citing to a prior art reference to Schneider et al. (“Results of ITCH, A Multi-Center Randomized Double-Blind Placebo-Controlled Trial of Maralixibat, an Ileal Apical Sodium-Dependent Bile Acid Transporter Inhibitor (ASBTi), for Pruritus in Alagille Syndrome (ALGS)”, Hepatology, 2017 October; 66(S1):84A, Abstract 144), which teaches administration of the ASBTI maralixibat to children with ALGS to determine the efficacy of maralixibat therapy in the treatment of pruritus in these subjects. Schneider et al. teaches that the subjects were administered one of four treatments once daily for 13 weeks: (i) placebo (n=12), (ii) 70 g/kg maralixibat (n=8), (iii) 140 g/kg maralixibat (n=11), or (iv) 280 g/kg maralixibat (n=6). As explained in the Vig Declaration, the ITCH study “demonstrate[d] an inverse dose response among maralixibat-treated groups”, noting that “the ITCH study reports a reduction in the ITCHRO score of -1.47 for the patient group treated with 70 g/kg, -1.49 for the patient group treated with 140 g/kg, and only -0.62 for the patient group treated with the highest tested dose of 280 g/kg” (specifically observing that “the patients with the highest tested dose of 280 g/kg/day show the least improvement in pruritus, which is similar to the placebo response”, which was -0.58 for the placebo group; Declaration, p.7, para.[17]-p.8, para.[19], Fig.3, p.8). 
Schneider et al. explicitly concluded that “[a]lthough the pre-specified primary analysis of ItchRO were not all statistically significant, the data suggest that maralixibat was safe and may reduce pruritus in ALGS”, commenting further that “[d]etermination of optimal dosing and further assessments of safety and efficacy in children with cholestasis are warranted” (“Conclusion”, p.84A). The teachings of Schneider, thus, fail to provide further direction as to the optimal dosing quantities of maralixibat that would be effective for this purpose. As noted in Applicant’s 06/03/22 Remarks, “[t]his result of Shneider would have informed one of ordinary skill that higher doses of maralixibat are unlikely to yield any further significant improvements in pruritus over the tested lower doses” and that “[t]his [Schneider’s disclosure] shows that the prior art discourages and teaches away from the use of higher dosages of maralixibat, e.g., dosages that are higher than 280 g/kg” (06/03/22 Remarks, p.9) in view of the fact that Schneider et al. provides experimental evidence that the efficacy of maralixibat therapy in the treatment of pruritus in pediatric ALGS subjects exhibited an inverse dose relationship in which decreased efficacy was observed with increased dosage. One of ordinary skill in the art before the effective filing date of the claimed invention would not, therefore, have been imbued with at least a reasonable expectation of success that increasing the dosage of maralixibat above the highest tested dose in Schneider (280 g/kg/day) would have yielded any significant therapeutic efficacy, particularly when Schneider’s highest tested dose of 280 g/kg did not demonstrate any statistically significant distinction in efficacy over placebo. 
	However, as explained in the 06/03/22 Vig Declaration, the ICONIC Phase 2b clinical trial of maralixibat in pediatric ALGS subjects “has generated data that shows statistically significant profound and durable improvement in pruritus, reduction in bile acids and xanthomas, and improved growth” when administered in dosages of 400 g/kg once daily, or 800 g/kg daily (Declaration, p.10, para.[24]). See, e.g., the Vig Declaration, p.11-12, para.[27], as well as Fig.7, p.12, which demonstrates “a significant improvement in pruritus among ALGS patients treated with 400 g/kg maralixibat”, which “was maintained long term and further reduced upon administration of 400 g/kg maralixibat twice a day” and was “fully unexpected in view of the previous IMAGO and ITCH study data which showed no significant improvement over placebo” (Declaration, p.11-12, para.[27]). As noted in the 06/03/22 Vig Declaration, “the effects observed in the ICONIC study mirror what is reported in response to liver transplant in ALGS”, with reductions in sBA [serum bile acids], control of pruritus, reductions in xanthomas, catch-up growth and improved quality of life for children suffering with ALGS” (Declaration, p.14, para.[31]). 
	The 06/03/22 Vig Declaration, though, fails to address the full scope of the instantly claimed range of “from 360 g/kg/day to 880 g/kg/day” (claim 103). The 06/03/22 Vig Declaration addresses only the functionality of maralixibat chloride in the treatment of pediatric ALGS when administered in amounts of 400 g/kg/day and 800 g/kg/day, but fails to address the functionality of maralixibat chloride for this purpose when administered in amounts + 10% outside of this range. Applicant’s newly submitted 07/27/22 Vig Declaration seeks to address this deficiency by explaining that “[t]arget dosing was either 400 g/kg once daily or 400 g/kg twice daily (800 g/kg per day)” and that “[t]his dose was calculated by preparing drug product with a concentration of maralixibat chloride to achieve the target amount of drug per kg weight of the child” (07/27/22 Vig Declaration, p.3, para.[10]). The 07/27/22 Vig Declaration goes on to state that “the concentration needs to be recalculated periodically to achieve the target dose” based upon fluctuations in weight, and that such recalculation was done “any time the child’s weight changed by more than 10%” (07/27/22 Vig Declaration, p.3, para.[10]). The 07/27/22 Vig Declaration provides exemplary data directed to two patients of the ICONIC study, in which the dose was adjusted following a change of > 10% from the previously determined weight calculation, thereby establishing that “the actual dosing target was within 10% of the 400 g/kg/day, or within 360-440 g/kg/day, for the once daily dose”, and “the actual dosing target was within 10% of the 800 g/kg/day, or within 720-880 g/kg/day, for the twice daily dose”, thereby establishing that the unexpected properties demonstrated over the range of 400 g/kg/day to 800 g/kg/day extend to the full scope of the instantly claimed range + 10% (i.e., 360 g/kg/day to 880 g/kg/day). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 103 and 105-116 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 18, 2022